DETAILED ACTION
This is a Final Action in response to the communication filed on 1/3/2022.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-6, 8-17, and 19-20 are currently pending and have been considered below.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of pre-AIA  35 U.S.C. 112, first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




Claims 1-6, 8-17, and 19-20 are rejected under 35 U.S.C. 112(a), or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding Claim 1 and 13, this claim recites subject matter which was not presented in the original disclosure, as described by the limitations:
training a machine learning model to determine how one or more factors influence the identified fulfilment strategy by using the historical data, as well as the synthetic demand status and the synthetic network status.

The recited subject matter was not described in the specification in such a way as to reasonably convey to one skilled in the art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.
The identified limitations fail to acquire sufficient support from the written description because the disclosure as a whole is silent regarding techniques for “training” a machine learning model, and further has no teaching about how a combination of “using the historical data, as well as the synthetic demand status and the synthetic network status” used to “determine how one or more factors influence the identified fulfilment strategy” specifically tied to the machine learning model.  
Viewed as a whole, there is nothing in the disclosure that would reasonably convey to one skilled in the art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.
This claim therefore fails to comply with the written description requirement.

Regarding Claims 2-6, 8-12, 14-17 and 19-20, these claims inherit and fail to cure the deficiencies of Claim 1 or 13, and therefore fail to comply with the written description requirement.

Claims 1-6, 8-17, and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 1 and 13, it is vague and unclear how the machine learning model is trained as well as how a combination of “using the historical data, as well as the synthetic demand status and the synthetic network status” used to “determine how one or more factors influence the identified fulfilment strategy” specifically tied to the machine learning model. Therefore, the claims are indefinite.

Regarding Claims 2-6, 8-12, 14-17 and 19-20, these claims inherit and fail to cure the deficiencies of Claim 1 or 13, and therefore fail to comply with the written description requirement.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-6, 8-17, and 19-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Regarding Claim 1, this claim is to a statutory category at Step 1 because it recites “A computing device comprising: a processor; a network interface coupled to the processor…; a storage device… coupled to the processor; [and] a fulfilment strategy program stored in the storage device,” which is a machine.
The claim therefore falls within one of the four categories of statutory subject matter.
The claim recites a judicial exception at Step 2A Prong 1 because it recites, i.e. sets forth or describes, an abstract idea.  The abstract idea is recited by the limitations:
determining a synthetic demand status based on the… historical data and the input parameters;
determining a synthetic network status based on the… historical data and the input parameters;
identifying a fulfilment strategy based on the synthetic demand status and the synthetic network status; 
training a …model to determine how one or more factors influence the identified fulfilment strategy by using the historical data, as well as the synthetic demand status and the synthetic network status; and
determining key performance indicators (KPIs) for the fulfilment strategy based on the synthetic demand status and the synthetic network status, wherein:
the historical data includes data describing one or more orders; and
determining the synthetic demand status comprises, for each order in the historic demand data:
	categorizing the order into one or more predetermined order categories;
	identifying one or more order categories that most closely coincide with one or more input parameters of the one or more input parameters that relate to demand data; and
	generating synthetic demand data based on the identified one or more order categories and the one or more input parameters that relate to demand data.

The claim as a whole recites an abstract idea because it sets forth or describes concepts that amount to certain methods of organizing human activity.  The identified limitations describe a process of modeling the behavior of a fulfilment network, including forecasting supply and demand and determining corresponding KPIs for a fulfilment strategy, which describes fundamental economic practices and/or commercial interactions.  The limitations for “determining a synthetic demand status” and “determining a synthetic network status” describe the concept of forecasting demand and supply based on historical data, which would be taught in any introductory economics or marketing class.  Narrowing the process of determining demand to include steps of “categorizing the order,” “identifying one or more order categories,” and “generating synthetic demand data” merely limits the nature of the economic evaluation and further narrows the abstract idea.  The limitations for “identifying a fulfillment strategy” and “determining key performance indicators” describe concepts of modeling a business strategy in a given market scenario, which is a longstanding practice in our systems of commerce.  For instance, selecting a fulfilment strategy and modeling KPIs is a basic requirement for setting up a business model.  Therefore, the identified limitations as a whole recite economic and/or marketing activities and amount to certain methods of organizing human activity.
Viewed as a whole, the claim recites, i.e., sets forth or describes, an abstract idea.
The claim therefore recites a judicial exception.
The claim is directed to a judicial exception at Step 2A Prong 2 because the claim as a whole fails to integrate the recited judicial exception into a practical application of that exception.  The claim includes additional elements recited by the limitations:
A computing device comprising:
a processor;
a network interface coupled to the processor to enable communication over a network;
a storage device for content and programming coupled to the processor;
a fulfilment strategy program stored in the storage device, wherein an execution of the program by the processor configures the computing device to perform acts comprising:
receiving input parameters from a computing device of a user;
receiving historical data related to a network of nodes, from a data repository;
reducing a computational load and increasing an accuracy of the processor by soliciting constraints from the computing device of the user that reduce a volume of the historical data processed by the processor;
training a machine learning model...

Considered both individually and as an ordered combination, the additional elements fail to integrate the recited abstract idea into a practical application because they do not describe, for example: an improvement in the functioning of a computer, or an improvement to other technology or technical field, as discussed in MPEP 2106.04(d)(1) and 2106.05(a); applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, as discussed in MPEP 2106.04(d)(2); implementing a judicial exception with, or using a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, as discussed in MPEP 2106.05(b); effecting a transformation or reduction of a particular article to a different state or thing, as discussed in MPEP 2106.05(c); or applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception, as discussed in MPEP 2106.05(e).
The additional elements as a whole amount to mere instructions to apply the exception.  The “computing device,” “processor,” “network,” “storage device,” and “program” elements are all recited at a high level of generality simply appended to the method steps after the fact, lacking any details as to how the data processing steps are performed by a computer.  See the rejections of claims under 35 U.S.C. 112(a), due to lack of written description and enablement, for further discussion regarding the lack of detail in the disclosure as a whole regarding the recited computer elements.  The “receiving” and “soliciting” steps describe mere data gathering associated with the recited evaluation and amounts to insignificant extra-solution activity.  The recitation of “reducing a computational load and increasing an accuracy of the processor” amounts nothing more than an intended result as there is no description in the claims as to how such improvements are achieved.  If the assertion is that a smaller volume of data results in a smaller in computational load, then this is merely a fundamental truth and does not amount to any technological improvement.  Further, any improvements in accuracy resulting from “fine-tuning” scenarios and/or “performing more focused calculations”1 represent improvements in the economic evaluation, i.e., abstract idea, itself; such improvements do not reflect an improved computer device or any non-generic features thereof.  The courts have held that the use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more.  The courts have further held that “claiming the improved speed or efficiency inherent with applying the abstract idea on a computer” does not integrate a judicial exception into a practical application or provide an inventive concept.
Viewed both individually and as an ordered combination, the additional elements in the claim fail to impose meaningful limits that integrate the recited judicial exception into a practical application.
The claim is therefore directed to a judicial exception.
The claim does not supply an inventive concept at Step 2B because the claim as a whole does not amount to significantly more than the judicial exception itself.
Considered both individually and as an ordered combination, the claim as a whole does not amount to significantly more than the recited abstract idea because it does not describe, for example: improvements to the functioning of a computer, as discussed in MPEP 2106.05(a); improvements to any other technology or technical field, as discussed in MPEP 2106.05(a); applying the judicial exception with, or by use of, a particular machine, as discussed in MPEP 2106.05(b); effecting a transformation or reduction of a particular article to a different state or thing, as discussed in MPEP 2106.05(c); adding a specific limitation other than what is well-understood, routine, conventional activity in the field, or adding unconventional steps that confine the claim to a particular useful application, as discussed in MPEP 2106.04(d); or other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment, as discussed in MPEP 2106.05(e).
As discussed above, 
The same analysis applies here, as mere instructions to apply an exception and/or generally linking the use of an exception to a particular technological environment or field of use do not supply an inventive concept.
With respect to the pre-solution steps for receiving input parameters and historical data, these limitations are recited at a high level of generality and merely require a general-purpose computer to perform ancillary data-gathering tasks, which fails to add anything more as discussed above.  The courts have held that receiving data over a network (e.g., from a computing device of a user) and retrieving data in memory (e.g., from a data repository) are well-understood, routine, and conventional computer functions when claimed in a generic manner, as they are here.2
The limitations for reducing a computational load and improving accuracy by soliciting constraints to reduce a volume of data merely describe the selection of certain data for analysis, which is insignificant extra-solution activity.  Similar to the data-gathering discussed above, this feature requires nothing more than the well-understood function of receiving data over a network (i.e., from the computing device of the user).  The recitation that this function reduces a computational load and improves accuracy is nothing more than a mere allegation of improvement.  The claim fails to provide any details as to how the system achieves certain improvements, but instead simply attaches said intended result to process steps that are positively claimed.  As discussed above, merely asserting certain inherent results associated with applying an abstract idea on a computer or attaching a computer after the fact to carry out certain functions in its ordinary capacity is not enough to supply an inventive concept.
Viewed both individually and as an ordered combination, the additional elements are not enough to transform the claimed invention into one that is significantly more than the judicial exception itself.
The claim is therefore directed to a judicial exception without significantly more.

Regarding Claims 2-3, these claims describe the information involved in the market scenario modeling, which further narrows the economic evaluation and is part of the abstract idea.

Regarding Claim 4, this claim describes receiving the input parameters iteratively by way of interactive communication between the computing device and that of the user.  The limitations further narrow the recited data gathering to generally include requesting the input data, which amounts to insignificant extra-solution activity similar to testing a system for a response or presenting offers to customers to gather statistics.3  Such functions require nothing more than routine functionality to receive and transmit data over a network and fail to supply an inventive concept as discussed for Claim 1.

Regarding Claim 5, this claim describes receiving the raw node data and raw demand data in separate data packets from the data repository.  The limitations further narrow the recited data gathering to generally include receiving multiple files, which does not add anything to the function of retrieving data from memory and amounts to insignificant extra-solution activity.  Such functions require nothing more than routine functionality to store and retrieve data in memory and fail to supply an inventive concept as discussed for Claim 1.

Regarding Claim 6, this claim describes the information involved in the market scenario modeling, which further narrows the economic evaluation and is part of the abstract idea.
 
Regarding Claim 8, this claim describes the steps for evaluating historical data and modeling the market scenario, which further narrows the economic evaluation and is part of the abstract idea.

Regarding Claims 9-10, these claims describe using machine learning to learn from the historical data.  This feature is recited at a high level of generality and represents the mere use of existing technology as a tool to execute the abstract idea.  As currently recited, the invocation of the broad technical field of machine learning is analogous to reciting certain data evaluation steps and adding the words “‘apply it’ on a computer.”  The limitations fail to describe a practical application or an inventive concept.

Regarding Claim 11, this claim describes the information involved in the strategy modeling, which further narrows the economic evaluation and is part of the abstract idea.

Regarding Claim 12, this claim describes the steps for determining the KPIs, which further narrows the economic evaluation and is part of the abstract idea.  The limitations set forth certain mathematical calculations for modeling the fulfillment strategy.  Similar to the concept of hedging reduced to a mathematical formula in Bilski v. Kappos, the recited economic evaluation reduced to certain mathematical modeling steps is an unpatentable abstract idea.
Inasmuch as the application of a “neural network model” may be said to require the use of a computer, such an invocation of a computer amounts to nothing more than mere instructions to “apply it” and fails to add anything more beyond the abstract idea.

Regarding Claim 13, this claim recites a computer readable storage medium comprising substantially the same features as recited in Claim 1 and is directed to a judicial exception without significantly more for the reasons discussed above.

Regarding Claims 14-17 and 19-20, these claims recite substantially the same limitations as recited in Claims 2-5, 8, and 12, respectively, and are directed to a judicial exception without significantly more for the reasons discussed above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6, 8-11, 13-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0110681 A1 (published on April 21, 2016, hereinafter “Brereton”) in view of US 2018/0260736 A1 (hereinafter “Yates”).
Regarding Claim 1, Brereton teaches:
A computing device (Fig. 17, system 1000) comprising:
a processor (Fig. 17, CPU 1001);
a network interface coupled to the processor to enable communication over a network (Fig. 17, network controller 1003, LAN controller 1005, and/or network interface 1006);
a storage device for content and programming coupled to the processor (Fig. 17, memory 1004 and/or hard disk 1008);
a fulfilment strategy program stored in the storage device, wherein an execution of the program by the processor configures the computing device (par. [0006], computer program configured to simulate the fulfillment of the orders) to perform acts comprising:
receiving input parameters from a computing device of a user (par. [0035] with reference to Fig. 2, “scenario manager 201, which receives inputs from a user interface 220 that specifies parameters of the scenario.”);
receiving historical data related to a network of nodes, from a data repository (par. [0030], “a user may input historical data so that the system can learn buying and sourcing patterns based on history”; par. [0038], “user interface… which shows a data entry field… to specify the time period of prior orders to examine”);
reducing a computational load and increasing an accuracy of the processor by soliciting constraints from the computing device of the user that reduce a volume of the historical data processed by the processor (par. [0029], “a user can configure different criteria, such as a specified time period, locations(s), weather, products(s), etc., in the simulation to determine the KPIs”; par. [0035] and [0038], as discussed above; wherein “the computational load” is reduced since the system only processes the user-selected data rather than all of the stored data, and wherein the accuracy is increased by processing only the data that is relevant to the user for order simulation; par. [0038], demand projection slider to specify how much to increase or decrease the demand relative to the demand of the orders examined”);
determining a synthetic demand status based on the reduced volume of historical data and the input parameters (par. [0036], “sourcing simulation engine 205 generates a simulation using the entered parameters with respect to the inventory period and the current sales.”; where the simulation includes a “synthetic demand” since it simulates the demand based on user inputs);
determining a synthetic network status based on the reduced volume of historical data and the input parameters (par. [0034], The simulator 101 can then run a simulation against the real inventory to generate various sourcing scenarios 103 capable of supporting the historical data.”);
identifying a fulfilment strategy based on the synthetic demand status and the synthetic network status (par. [0034], “generate various sourcing scenarios 103 capable of supporting the historical data”; par. [0032], “order by order simulation to compute order assignments and KPIs, and learns which sourcing strategies perform better”); and
determining key performance indicators (KPIs) for the fulfilment strategy based on the synthetic demand status and the synthetic network status (par. [0032], “order by order simulation to compute order assignments and KPIs; par. [0036], “A KPI unit 206 can generate one or more KPIs from the orders sourced in the log 207.”), wherein:
the historic demand data includes one or more order data (par. [0029], “Data may include… past and current customer data”; and
identifying the synthetic demand status comprises, for each order in the historic demand data:
	categorizing the order into one or more predetermined order categories (par. [0028], “calculate the key performance indicators (KPIs) at different granularities of time periods, product groups and node groups to provide macro and micro views on the simulation”);
	identifying one or more order categories that most closely coincide with one or more input parameters of the input parameters that relate to demand data (par. [0045], “Split mixed orders means dividing items in the order into groups according to similar shipping policies (e.g. ship from store eligible vs. not being eligible for ship from store) and dealing with each group of items separately.”); and
	generating synthetic demand data based on the identified one or more order categories and the input parameters that relate to demand data (as discussed above; par. [0028], “what-if analysis at an order-to-order level”).

Brereton does not teach; however, Yates teaches training a machine learning model to determine how one or more factors influence the identified fulfilment strategy by using the historical data, as well as the synthetic demand status and the synthetic network status (para. 0052, “The model module 345 trains a machine learning model using training examples from the training set module 340. In some embodiments, the model module 345 updates a trained model using recent impressions. The trained model predicts a likelihood that an event will occur and the prediction is used to deliver a content item according to a content delivery strategy. For example, the trained model may have been trained using previous training examples to predict the likelihood that a user will select a content item and the trained model is used by the candidate module 325 to present the content item to users that are likely to select the content item. The model module 345 requests from the training set module 340 training examples based on recent impressions for which attributes associated with the content delivery strategy were tracked. Based on the training examples received from the training set module 340, the model module 345 updates the model. For example, the model module 345 may update weights of the trained model using new training examples from the training set module 340”, also see para. 0041, 0050-0051 and 0053).
It would have been obvious to one of ordinary skill in the art to modify Brereton with the teaching of Yates, in the field of managing delivery strategies, with the motivation to increase user/customer satisfaction via improving the accuracy of the model with recent updates and/or maximize purchases for a product (Yates para. 0053).

Regarding Claim 2, Brereton in view of Yates teaches the device of Claim 1 as discussed above, and further teaches:
wherein:
the historical data includes:
	raw demand data of one or more products offered by the network of nodes (par. [0034], historical data including demand for products during a previous time period, including identification of the product sold); and
	raw node data of each node in the network of nodes (par. [0034], historical data identifying the store at which the sale occurred and inventory of available products);
the synthetic demand status is based on the raw demand data (par. [0038] with reference to Fig. 4, determining a demand projection based on the received data); and
the synthetic network status is based on the raw node data (par. [0038]-[0039], [0045], and [0047], determining an eligible subset of nodes based on inventory and node priority).

Regarding Claim 3, Brereton in view of Yates teaches the device of Claim 2 as discussed above, and further teaches:
wherein the input parameters comprise:
one or more parameters that are related to a demand of one or more products in the network of nodes (par. [0037]-[0038] with reference to Fig. 4, parameters such as a demand projection setting); and
one or more parameters that are related to a status of the network of nodes (par. [0035] and [0046], parameters such as a maximum distance between a business and a sourcing location or safety stock level).

Regarding Claim 4, Brereton in view of Yates teaches the device of Claim 2 as discussed above, and further teaches:
wherein the input parameters are received iteratively by way of interactive communication between the computing device and the computing device of the user (Fig. 4, interactive input via a user interface; par. [0028]-[0029], allowing users to experiment with different sourcing rules and criteria).

Regarding Claim 5, Brereton in view of Yates teaches the device of Claim 2 as discussed above, and further teaches:
wherein the raw node data of each node in the network of nodes and the raw demand data of the orders are received in separate data packets from the data repository (par. [0037] and [0039] with reference to Fig. 3 and 5, storing demand data and store data in separate databases).

Regarding Claim 6, Brereton in view of Yates teaches the device of Claim 2 as discussed above, and further teaches:
wherein the demand data includes for each order in a predetermined period, at least one of: an order number, an order line number, a stock keeping unit (SKU) number, an order creation time, an order process time, a source location, a destination location, a fulfilment node, a unit number, a carrier mode, a shipping cost, and a service level agreement (SLA) identification (par. [0039], SKU list, product list, safety stock, customer zip code to node list mapping).

Regarding Claim 7, Brereton in view of Yates teaches the device of Claim 2 as discussed above, and further teaches:
wherein identifying the synthetic demand status comprises, for each order in the historic demand data:
categorizing the order into one or more predetermined order categories (par. [0028] and [0047], classifying products into groups);
identifying one or more order categories that most closely coincide with one or more input parameters of the input parameters that relate to demand data (par. [0045], identifying order groups for each item in an order according to input parameters);
and generating synthetic demand data based on the identified one or more order categories and the input parameters that relate to demand data (as discussed with respect to Claims 1-2 with respect to determining synthetic demand status).

Regarding Claim 8, Brereton in view of Yates teaches the device of Claim 7 as discussed above, and further teaches:
wherein identifying the synthetic network status comprises, for each fulfilment information in the historic demand data:
categorizing the fulfilment information into one or more predetermined fulfilment categories (par. [0028] and [0047], classifying nodes into groups);
identifying one or more fulfilment categories that most closely coincide with one or more input parameters of the input parameters that relate to fulfilment data (par. [0047] and [0051], identifying node groups for each item in an order according to the input parameters); and
generating synthetic network data based on the identified one or more fulfilment categories and the input parameters that relate to the fulfilment data (as discussed with respect to Claims 1-2 with respect to determining synthetic network status).

Regarding Claim 9, Brereton in view of Yates teaches the device of Claim 7 as discussed above, and further teaches:
wherein generating the synthetic demand data comprises using machine learning to learn from the raw demand data of the historical data (par. [0030] and [0032]-[0033], wherein the system learns from historical data and past simulations).

Regarding Claim 10, Brereton in view of Yates teaches the device of Claim 7 as discussed above, and further teaches:
wherein generating the synthetic network data comprises using machine learning to learn from the raw node data of the historical data (as discussed for Claim 9).

Regarding Claim 11, Brereton in view of Yates teaches the device of Claim 1 as discussed above, and further teaches:
wherein the KPIs that are based on the synthetic network status include at least one of: a number of packages per order, a cost per package, a number of end of day (EOD) backlog days, average cost per order-line, average package per order-line, a number of upgraded orders, and a number of delayed orders (par. [0045], shipping cost, number of units assigned per node, backlog per node; par. [0028], calculating KPIs at different granularities of time periods, order groups, node groups, product groups, etc.).

Regarding Claim 13, Brereton teaches:
A non-transitory computer readable storage medium tangibly embodying a computer readable program code having computer readable instructions that, when executed, causes a computer device to carry out a method of evaluating a fulfilment strategy in an omnichannel distribution system (Fig. 17).
Brereton further teaches the remaining limitations in the same way as discussed for Claim 1.

Regarding Claims 14-17 and 19, Brereton teaches the medium of Claim 13 as discussed above, and further teaches the limitations of Claims 14-17 and 19 in the same way as discussed for Claims 2-5 and 8, respectively.

Claims 12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0110681 A1 (“Brereton”) in view of US 2018/0260736 A1 (hereinafter “Yates”) in view of US 2017/0161614 A1 (published on June 8, 2017, hereinafter “Mehta”).
Regarding Claim 12, Brereton in view of Yates teaches the device of Claim 1 as discussed above, but fails to teach wherein determining the KPIs for the fulfilment strategy comprises: applying a liner model to determine KPIs of the fulfilment strategy; upon determining that an R-squared score of the linear model is not above a predetermined first threshold, applying a logistic regression model to determine the KPIs of the fulfilment strategy; and upon determining that an R-squared score of the logistic regression model is below a predetermined second threshold, applying a neural network model to determine the KPIs of the fulfilment strategy.
However, Mehta discloses a system for generating predictions for different types of emergencies in a geographic area based on historical data for the purposes of organizing personnel (Abstract and par. [0003]-[0005]), and teaches a self-learning algorithm for generating the prediction model (par. [0134]-[0135]).  Mehta describes iteratively updating the prediction model to create a new or updated model based on a threshold accuracy/fit-error (par. [0115] and [0122]), wherein the model is selected from linear regression, logistic regression, neural networks, and other model types (par. [0009]).  Since the algorithm of Mehta implements each of the recited model types and generates a new prediction model at each iteration, one of ordinary skill would have recognized a rearrangement of Mehta to select linear, logistic, and neural network models in the recited order to be an obvious matter of design choice.  Furthermore, those of ordinary skill would recognize that the “fit-error” of a linear or logistic regression describes an R-squared score.  These known features of Mehta are applicable to the existing system of Brereton because both references are directed to modeling resource supply and demand scenarios.
It would have been obvious for a person having ordinary skill in the art before the effective filing date of invention to modify the teachings of Brereton in view of Yates to include those of Mehta because doing so would have yielded predictable results and resulted in an improved system.  It would have been recognized that the combination would yield predictable results because the level of ordinary skill demonstrated by the references applied shows the ability to incorporate such statistical modeling features into similar processes.  One of ordinary skill would have recognized that the applying Mehta’s technique for selecting a best-fit model to Brereton’s system for modeling fulfilment strategies would result in an improved system that produces modeling results with a higher prediction accuracy.

Regarding Claim 20, Brereton in view of Yates teaches the medium of Claim 13 as discussed above.
Brereton in view of Yates and Mehta further teaches the limitations of Claim 20 in the same way as discussed for Claim 12.

Response to Arguments
Applicants arguments filed on 1/3/2022 have been fully considered and found to be insufficient and unpersuasive to overcome all of the rejections in the most recent Office action. Details are provided below.

Arguments on rejections under 35 U.S.C. 112:
Rejections under this section from previous Office action have been withdrawn based on applicant’s arguments and/or amendments to the claim curing the deficiencies.
However, new rejections under this section have been raised due to amendments filed.
Arguments on rejections under 35 U.S.C. 101:
Applicants argued that the claimed invention is not directed to an abstract idea. Examiner respectfully disagrees.
Restating the portion of subject matter eligibility analysis in the rejection section above “The identified limitations describe a process of modeling the behavior of a fulfilment network, including forecasting supply and demand and determining corresponding KPIs for a fulfilment strategy, which describes fundamental economic practices and/or commercial interactions.”. Note that there is no requirement in MPEP or the SME guidance for practical application in human mind for certain methods of organizing human activity grouping; the applicant seems to conflate this requirement of the mental processes with a different abstract idea grouping of certain methods of organizing human activity. Further, training a machine learning model and/or the resulting “reducing a computational load and increasing an accuracy of the processor” does not eliminate existence of the abstract idea and does not provide a practical application for the abstract idea since “claiming the improved speed or efficiency inherent with applying the abstract idea on a computer" does not integrate a judicial exception into a practical application or provide an inventive concept. Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1367, 115 USPQ2d 1636, 1639 (Fed. Cir. 2015). (MPEP 2106.05(f))

Applicants also argued that the applicant’s claimed invention is directed to a practical application. Examiner respectfully disagrees.
“reducing a computational load and increasing an accuracy of the processor” does not eliminate existence of the abstract idea and does not provide a practical application for the abstract idea since “claiming the improved speed or efficiency inherent with applying the abstract idea on a computer" does not integrate a judicial exception into a practical application or provide an inventive concept. Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1367, 115 USPQ2d 1636, 1639 (Fed. Cir. 2015). (MPEP 2106.05(f)). Further, herein, the improvement is in the data set fed to the processor being reduced via “by soliciting constraints from the computing device of the user that reduce a volume of the historical data processed by the processor”; therefore, the processor itself is structurally the same and is not altered or improved a bit.

Applicants also argued that the claimed invention is directed to significantly more than the abstract idea. Examiner respectfully disagrees.
Firstly, applicant’s claimed invention does not pertain to the fact pattern of the Diehr case/decision; wherein the quality of a rubber product out of a rubber mold is improved via continuous monitoring of molding variables to decide optimum time to pop open the mold. Further, for the highlighted limitations in the argument without further evidence, applicant is referred to the analysis in the rejection section for further clarification. In addition, training a machine learning as high level of generality as recited in the amendments with the lack of proper support in the specification (see rejection section 35 U.S.C. 112) is merely a generic computer facilitating the use of a model/algorithm; therefore, it does not provide significantly more to the abstract idea.
Applicants claimed invention also does not pertain to the fact pattern of the DDR holdings case. And further, reducing a computational load and increasing an accuracy of the processor as recited in the context of the claims is simply improving the model and the data input to the model rather than any changes to the processor or technological elements themselves. Further, “claiming the improved speed or efficiency inherent with applying the abstract idea on a computer" does not integrate a judicial exception into a practical application or provide an inventive concept. Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1367, 115 USPQ2d 1636, 1639 (Fed. Cir. 2015). (MPEP 2106.05(f)). Further, herein, the improvement is in the data set (i.e., abstract idea) fed to the processor being reduced via “by soliciting constraints from the computing device of the user that reduce a volume of the historical data processed by the processor”; therefore, the processor itself is structurally the same and is not altered or improved a bit.
Further, applicant’s claimed invention does not pertain to the fact pattern of the DDR holdings case or the McRO case. Herein the applicant’s claimed invention the additional elements are merely used as a tool to apply the abstract idea and/or are merely a filed of use for generally linking the abstract idea and/or are insignificant extrasolution activities. The claims, on the contrary, are directed to the abstract idea of certain methods of organizing human activity as detailed in the rejection section above.

Arguments on rejections under 35 U.S.C. 102/103:
Applicant’s arguments are moot per the new grounds of rejection in view of Yates.



Conclusion
The following prior art is not relied upon but is considered pertinent to Applicant's disclosure:
WO 2017/217957 A1 – Improving estimation of petroleum reserves and making decisions regarding the development of the field based on historical data, including runtime parameter selection in simulations for modeling the field.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEHMET YESILDAG whose telephone number is (571)272-3257. The examiner can normally be reached M-F 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on (571) 272-6787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEHMET YESILDAG/Primary Examiner, Art Unit 3624                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Specification – par. [0045]
        2 MPEP 2106.05(d)(II) – “i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network)… iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93”
        3 MPEP 2106.05(g)